SUPPLEMENTAL OPINION ON REHEARING.
A petition for rehearing has been submitted in this case, the same having been argued somewhat in conjunction with the original submission in the case of Brown, State Treasurer, v. Hanora Daly et al., wherein opinion has been handed down at the present term, 172 Iowa 379. The discussion in the cited *575case is applicable to the facts of the present case and is controlling of the result. The result is that our affirmance of the judgment of the lower court is adhered to. We prefer, however, to rest our opinion upon the grounds indicated in the cited case. — Affirmed.
Deemer, C. J., Weaver and Preston, JJ., concur.